
	

113 SRES 408 ATS: Supporting the designation of April as “Parkinson’s Awareness Month”.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. RES. 408
		IN THE SENATE OF THE UNITED STATES
		
			April 1, 2014
			Ms. Stabenow (for herself, Mr. Udall of Colorado, Mr. Johanns, and Mr. Isakson) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Supporting the designation of April as Parkinson’s Awareness Month.
	
	
		Whereas Parkinson’s disease is a chronic, progressive, and neurological disease and is the second
			 most common neurodegenerative disease in the United States;Whereas there is inadequate data on the incidence and prevalence of Parkinson’s disease, but the
			 disease affects an estimated 500,000 to 1,500,000 individuals in the
			 United States and the prevalence of such disease is estimated to more than
			 double by 2040;Whereas according to the Centers for Disease Control and Prevention, Parkinson’s disease is the
			 14th leading cause of death in the United States and the age-adjusted
			 death rate for individuals with Parkinson's disease increased 2.9 percent
			 from 2010 to 2011;Whereas every day, Parkinson's disease greatly impacts millions of individuals in the United States
			 who  are caregivers, family members, and friends of individuals with
			 Parkinson's disease;Whereas the economic burden of Parkinson’s disease is an estimated $14,400,000,000 each year,
			 including indirect costs to patients and family members of $6,300,000,000
			 each year;Whereas although research suggests that the cause of Parkinson’s disease is a combination of
			 genetic and environmental factors, the exact cause and the exact
			 progression of the disease remain unknown;Whereas an objective test or biomarker for diagnosing Parkinson’s disease does not exist, and the
			 rate of misdiagnosis for the disease is high;Whereas the symptoms of Parkinson’s disease vary from person to person and include tremors,
			 slowness of movement, rigidity, difficulty with balance, swallowing,
			 chewing, and speaking, cognitive impairment, dementia, mood disorders
			 (such as depression and anxiety), constipation, skin complications, and
			 sleep difficulties;Whereas a cure, therapy, or drug to slow or halt the progression of Parkinson’s disease does not
			 exist;Whereas medications mask some symptoms of Parkinson’s disease for a limited amount of time each
			 day, often with dose-limiting side effects, and such medications
			 ultimately lose effectiveness, leaving the patient unable to move, speak,
			 or swallow; andWhereas developing more effective treatments for Parkinson's disease with fewer side effects and
			 ultimately finding a cure for the disease require increased education and
			 research: Now, therefore, be it
		
	
		That the Senate—
			(1)supports the designation of April as Parkinson's Awareness Month;(2)supports the goals and ideals of Parkinson's Awareness Month;(3)continues to support research to develop more effective treatments for Parkinson's disease and to
			 ultimately find a cure for the disease; and(4)commends the dedication of State, local, regional, and national organizations, volunteers,
			 researchers, and millions of individuals in the United States working to
			 improve the quality of life for individuals with Parkinson's disease and
			 the families of such individuals.
			
